Citation Nr: 1530768	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip disability.  

2.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to February 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, found that new and material evidence had not been received to reopen the claim for service connection for a left hip disability.  

In January 2009, the Veteran withdrew a request for a hearing before a Decision Review Officer (DRO).  The Veteran and his brother provided testimony during a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript is of record.  

As explained below, the claim for service connection for a left hip disability was denied in two prior rating decisions.  In February 1966, the Veteran claimed service connection for a left leg injury and service connection for residuals of a left leg injury was denied in an unappealed March 1966 rating decision.  The decision relied largely on the lack of evidence of a left hip disability.  Then, in May 2002, the Veteran submitted a claim for service connection for a left hip disability and the claim was denied in a September 2002 rating decision.  While the rating decision did not address the need for new and material evidence, the code sheet indicated that the claim was reopened and denied.  The current claim was initiated in a September 2008 statement, in which the Veteran claimed service connection for left hip replacement and subsequent hip removal.  The claim was adjudicated as a claim to reopen and denied in a January 2009 rating decision.   

The Board finds that the disability claimed in the February 1966 and September 2002 claims and the current claim are the same as the Veteran has identified a disability of the left hip or leg each time and identified the same in-service injury in 1959 as the cause of that injury.  The Board does not construe the September 2008 claim as a claim for a "distinctly diagnosed disease" from the left leg or left hip disability adjudicated in 1966 and 2002.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim for service connection for a left hip disability.

The issue of service connection for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a left hip disability was most recently denied in a September 2002 rating decision; no additional evidence or notice of disagreement was submitted within one year of notice of that decision.  

2.  Evidence received since the September 2002 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a left hip disability.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied a claim for service connection for a left hip disability is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the September 2002 rating decision is new and material and sufficient to reopen a claim of service connection for a left hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is reopening the claim for service connection for a left hip disability, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004.
 
If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002). 

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for a left leg or hip disability was initially denied in a March 1966 rating decision.  At the time, the evidence did not demonstrate a current diagnosis of a left leg or hip disability.  The Veteran did not submit a notice of disagreement or new evidence within one year of that rating decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2014)).

The claim was again denied in a September 2002 rating decision.  While the record demonstrated a current left hip disability and an in-service injury, the RO found that the evidence did not establish a link between the two.  The Veteran did not submit a notice of disagreement or new evidence within one year of that rating decision, and therefore, it also became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. 
§§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Since the prior rating decisions, VA and private treatment records demonstrate the presence of a current disability, to include severe degenerative joint disease, status post left hip replacement.  Moreover, a March 2009 statement from the Veteran's VA primary care physician concluded that the reported in-service left hip injury resulting after a fall from the second story of a building is the underlying cause of his current left hip disability.  

This evidence is new in that it was not previously of record.  They pertain to a basis for the prior denial, namely whether the Veteran has a current disability that is etiologically linked to service.  Moreover, it raises a reasonable possibility of substantiating the claim since, as explained below, it triggers VA's duty to get an opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is, therefore, reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left hip disability is reopened, and to this limited extent, the appeal is granted.


REMAND

The Veteran contends that he incurred a left hip injury during service, which led to the development of his current left hip disability.  He contends that he did not have a pre-existing left hip disability prior to going into the military.  
Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (2002); 38 C.F.R. § 3.304(b) (2014).   

The provisions of 38 U.S.C.A. § 1111 require clear and unmistakable evidence of both a pre-existing condition and that the condition was not aggravated in service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the Veteran was accepted and enrolled for service and the examination prior to entry into service in March 1959 did not reveal any disability of the left lower extremity, including the left hip.  The presumption of soundness, therefore, applies.  In order to rebut that presumption, there must be clear and unmistakable evidence that the disability pre-existed service and clear and unmistakable evidence that the disability was not aggravated during service.  

During a VA examination in May 2010, the examiner noted that the Veteran had a motor vehicle accident in 1956 (prior to service) and it was suggested that hip problems were related to that injury.  The examiner did not indicate whether current left hip disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated during or by service.  Moreover, in providing the opinions in the report, the examiner failed to consider the Veteran's reports regarding the onset and continuity of the left hip symptoms.  As such, the Veteran must be provided with a new VA examination in order to obtain the required opinion.  

In addition, the Veteran reported during the hearing before the Board that he was treated in the 1990s at Memorial Hospital on Southwest Military Drive as well as at Methodist Hospital on McCullough.  Records from these facilities are not of record.  He also reported that he received supplementary security income (SSI) and the records from that determination should be associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide releases authorizing VA to obtain all records of private treatment, including the treatment at Memorial Hospital in the 1990s and Methodist Hospital referenced in the Board hearing.  Also records from the SSI determination, including medical records relied upon in the determination, should be associated with the claims file.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Afford the Veteran a VA orthopedic examination to determine whether any current left hip disability is related to military service or, if any disability pre-existed service, whether it was not aggravated during active duty.  

The examiner must review the files in the virtual claims folder and note such review in an examination report or addendum.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should list all currently diagnosed left hip disabilities.  

For each left hip disability identified, the examiner should determine whether it clearly and unmistakably existed prior to service and if so, whether it clearly and unmistakably did not undergo an increase in underlying disability during service.  For any disability that did not pre-exist service, indicate whether it at least as likely as not (50 percent probability or more) had its clinical onset in service or is otherwise related to service, or whether arthritis was manifested within the first post service year.    

If the record demonstrates current diagnoses of a left hip disability on or after September 24, 2008, the examiner must provide the requested opinions regardless of whether the disability is found upon current examination.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


